Citation Nr: 1723143	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  11-18 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 30 percent for a left eye disability.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1965 to November 1966.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the San Juan, Puerto Rico Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement (NOD) was received in June 2010, a statement of the case (SOC) was issued in June 2011, and a substantive appeal was timely received in June 2011.

This issue was previously before the Board in May 2016, at which time the Board denied a rating in excess of 30 percent for a left eye disability.  Following the Board's decision, the Veteran timely appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (CAVC or the Court).  In October 2016, the CAVC granted an Order for Joint Motion for Remand (JMR).  The October 2016 JMR vacated the Board decision that denied entitlement to a rating in excess of 30 percent for a left eye disability.  

The record before the Board consists solely of electronic records within the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for headaches and depression as secondary to the Veteran's service-connected left eye disability have been raised by the record in a letter submitted by a private physician in March 2013, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Veteran was most recently afforded a VA examination in April 2015 to evaluate his left eye disability.  The Veteran reported a history of no light perception in the left eye for years and that his driving license was restricted to daytime.  The examiner noted diagnoses of retinal detachment status post repair of the left eye, sensory exotropia of the left eye, traumatic cataract left eye, senile cataract right eye, and bilateral open angle glaucoma.  The examiner found the left eye was unable to see fixation of light.  She also found that the Veteran's right eye visual acuity was at 20/50 for uncorrected distance, and 20/40 or better for uncorrected near, corrected distance, and corrected near.  However, the examiner found that the right eye was unable to recognize test letters at one foot or perceive objects, hand movement, or count fingers at three feet, but did not have legal blindness (visual field diameter 20 degrees or less in the better eye) based upon visual field loss.  The examiner noted that bilateral open angle glaucoma was treated with medication and there was no anatomical loss of the left eye, diplopia, or incapacitating episodes within the last 12 months.

The April 2015 VA examination report contains inconsistent findings so a remand is necessary in order to provide the Veteran with a new VA examination to determine the current severity of his left eye disability.  The new examiner must reconcile the above conclusions that the Veteran was not able to recognize test letters at one foot or perceive objects, hand movement, or count fingers at three feet with his right eye, but was determined to have a visual acuity of 20/50 for uncorrected distance, and 20/40 or better for uncorrected near, corrected distance, and corrected near.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine the current level of impairment of his service-connected left eye disability, and nonservice connected right eye disability.  The claims folder, including a copy of this Remand, is to be provided to the examiner for review.  

All pertinent symptomatology and findings should be reported in detail, and any indicated diagnostic tests should be accomplished.

The examiner is asked to reconcile the April 2015 VA examination results that show the Veteran's right eye as unable to recognize test letters at one foot or perceive objects, hand movement, or count fingers at three feet, but was found to have visual acuity of 20/50 for uncorrected distance, and 20/40 or better for uncorrected near, corrected distance, and corrected near.

A complete rationale is to be given for each opinion expressed with a discussion of the evidence of record and sound medical principles, which can reasonably make clear the medical guidance in the study of this case.

2. After completing the requested actions and any additional development deemed warranted, re-adjudicate the issue of entitlement to an increased rating for a left eye disability, in light of the pertinent evidence and legal authority.  If the benefits sought on appeal remain adverse, the Veteran and his representative should be furnished a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





